No.     86-522

                  I N THE SUPREME COURT O THE STATE O MONTANA
                                         F           F




JEAN PFAU,
                      P l a i n t i f f and A p p e l l a n t ,
           -VS-

RICHLAND COUNTY, a p o l i t i c a l
subdivision of t h e S t a t e of
Montana,
              Defendant and Respondent.




APPEAL FROM:          D i s t r i c t Court of t h e Seventh J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f R i c h l a n d ,
                      The Honorable H . R. O b e r t , Judge p r e s i d i n g .

COUNSEL O RECORD:
         F

           For Appellant:

                      R o b e r t L. J o h n s o n , Lewistown, Montana

           F o r Respondent:

                      Gene R. J a r u s s i ; K e e f e r , Roybal, Hanson, S t a c e y and
                      J a r r u s s i , B i l l i n g s , Montana




                                                     S u b m i t t e d on B r i e f s :   April 30,   1987

                                                        Decided:           J u l y 91 1987


~i e d :
 l
                  -
           'JUL 9 1987
Mr. Justice Fred J. Weber delivered the Opinion of the Court.

     Plaintiff Jean Pfau brought this action in the District
Court of the Seventh Judicial District, Richland County, to
recover damages for injuries she sustained when she fell at
the Richland County Fairgrounds. The jury found the defen-
dant Richland County not negligent. Mrs. Pfau appealed from
the judgment entered on the verdict and the District Court's
denial of her motion for a new trial. We affirm.
     The issue is whether the District Court erred in failing
to grant Mrs. Pfau a new trial on the ground that the evi-
dence was insufficient to justify the jury verdict.
     On August 4, 1982, Jean Pfau, her husband, and her
children were at the Richland County Fairgrounds setting up a
booth for the fair which was to start the next day. About
8:00 or 9:00 p.m., Mrs. Pfau drove two of her children home.
Around 10:30 or 11:OO p.m., she drove back to the fairgrounds
to pick up her husband and third child.
     As Mrs. Pfau passed underneath the pedestrian archway at
the south gate of the fairgrounds she tripped and fell. Mrs.
Pfau sued Richland County on the basis that the sidewalk was
unsafe.   After a jury trial, the 12 person jury came back
with a verdict that Richland County was not negligent. After
her motion for a new trial was denied, Mrs. Pfau appealed.
     Did the District Court err in failing to grant Mrs. Pfau
a new trial on the ground that the evidence was insufficient
to justify the jury verdict?
     In determining the sufficiency of the evidence, our
standard is one of substantial evidence.       As this Court
recently stated in Clark v. Norris (Mont. 1987), 734 P.2d
182, 185, 44 St. Rep. 444, 445:
          The   standard   of   review is     substantial
     evidence.   If substantial evidence supports the
     case of the prevailing party the verdict will
     stand. The evidence will be viewed in a light most
     favorable to the party that prevailed at trial and,
     if the evidence conflicts, the credibility and
     weight given to the evidence is the province of the
     jury and not this Court. (Cite omitted.)
      This Court will especially not disturb a judgment on
appeal where substantial evidence supports the judgment and
the District Court has upheld the sufficiency of the evidence
on a motion for a new trial.      Keil v. Glacier Park, Inc.
 (1980), 199 Mont. 455, 461, 614 P.2d 502, 505. Simply put,
the question before this Court is whether there is substan-
tial evidence in the record upon which the jury could return
a defense verdict.
      After a careful review of the transcript, we conclude
that there is substantial evidence in the record which sup-
ports the finding of the jury that Richland County was not
negligent in the fall and injuries suffered by Mrs. Pfau. At
trial, Mrs. Pfau's attorney called Daniel Pfau, Jean Pfau's
husband, Doris Goebel, the secretary-manager for the Richland
County Fair, and Jean Pfau herself.        The attorney for
Richland County cross-examined Doris Goebel and Jean Pfau and
called George Urnback, the maintenance man for the Richland
County Fairgrounds, as a witness.
     All four witnesses testified as to the condition of the
sidewalk where Mrs. Pfau fell. Doris Goebel testified that
the sidewalk looked like a typical sidewalk in a county
fairground, that some of the sidewalk was older and some of
it was newer. She further testified that parts of the side-
walk were cracked and somewhat uneven, but generally the
sidewalk was in normal condition and did not represent a
hazard. George Umback also testified that the sidewalk did
not look hazardous to him, was well-lighted, and was
essentially in the same shape as it had been for the previous
12 years when he had worked at the fairgrounds.      There is
some contradiction in the testimony of the various witnesses
with regard to the condition of the sidewalk. However, we
are required to view the evidence in a light most favorable
to the defendant. In addition, the credibility and weight to
be given to the evidence is the province of the jury with
which we will not interfere. Viewing the evidence in a light
favorable to the defendant, we conclude there is substantial
evidence to support the jury's determination that the defen-
dant was not negligent.
     We affirm the District Court.




We Concur:
              //




        Justices      $,